        Case 3:20-cv-08145-SMB Document 1 Filed 06/16/20 Page 1 of 4



     Phillip H. Stanfield, Bar #011729
 1   David L. Stout, Jr., Bar #024857
     Nicolas T. Martino, Bar #034746
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7877
     pstanfield@jshfirm.com
 5   dstout@jshfirm.com
     nmartino@jshfirm.com
 6
     Attorneys for Defendant RRR Transportation
 7   Company
 8
                              UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF ARIZONA
10
     Stephen Nobles, individually,                        NO.
11
                                             Plaintiff,   NOTICE OF REMOVAL
12
                   v.
13
     Mark Holmes and Sandra Ann Smith Holmes,
14   husband and wife; RRR Transportation
     Company, a foreign corporation; Does I-X;
15   ABC Corporations I-X; XYZ Partnerships I-X;
     Sole Proprietorships and/or Joint Ventures I-X,
16
                                         Defendants.
17
18
                   Defendant RRR Transportation Company (“Defendant”), pursuant to 28
19
     U.S.C. §§ 1332, 1441, and 1446, file this Notice of Removal of an Arizona State Court
20
     action against it to the United States District Court for the District of Arizona and state as
21
     follows:
22
                                     PROCEDURAL HISTORY
23
                   On or about April 28, 2020, an action was commenced against Defendant in
24
     the Superior Court of the State of Arizona, in and for the County of Coconino, under the
25
     case number S0300CV202000185. Copies of the pleadings so far filed in the State Court
26
     action are attached as Exhibit A.
27
                                                  -1-
28                                                                     PLEADING TITLE (CASE NO.)
        Case 3:20-cv-08145-SMB Document 1 Filed 06/16/20 Page 2 of 4




 1                 On May 19, 2020, Defendant RRR Transportation Company’s statutory

 2   agent was served regarding the above-mentioned action.

 3                 Defendants Mark Holmes and Sandra Ann Smith Holmes have not yet been

 4   served.

 5                                 TIMELINESS OF REMOVAL
 6                 Under 28 U.S.C. § 1446(b)(1), a notice of removal shall be filed within 30

 7   days after the receipt by the defendants, through service or otherwise, of a copy of the

 8   initial pleading setting forth the claim for relief upon which such action or proceeding is

 9   based.

10                 This Notice of Removal is filed within 30 days after the Complaint was

11   served and, therefore, is timely. See 28 U.S.C. § 1446(b)(1).

12                 A Notice of Filing Notice of Removal was filed with the Superior Court in

13   and for Coconino County. See Notice of Filing Notice of Removal (exclusive of exhibits),

14   attached as Exhibit B.

15                                    BASIS OF REMOVAL
16                 This Court has original jurisdiction over this action pursuant to 28 U.S.C. §

17   1332 because the amount in controversy exceeds $75,000.00 and there is complete

18   diversity of citizenship. See 28 U.S.C. § 1332(a).

19                 Plaintiff claims personal injuries as a result of Defendants’ alleged liability.

20   While Plaintiff has not yet claimed or asserted a specific amount of medical specials,

21   Plaintiff has characterized the action as a Tier 3 under the Arizona Rules of Civil

22   Procedure, which indicates Plaintiff’s damages exceed $300,000. Additionally, Plaintiff is

23   claiming compensatory damages. Accordingly, Defendant believes Plaintiff’s claim

24   exceeds the sum of $75,000.

25                 Defendant RRR Transportation Company is a Georgia corporation with its

26   principal place of business in Calhoun, Georgia. Accordingly, Defendant RRR

27
                                                  -2-
28                                                                     PLEADING TITLE (CASE NO.)
        Case 3:20-cv-08145-SMB Document 1 Filed 06/16/20 Page 3 of 4




 1   Transportation Company is a citizen of Georgia.

 2                 Defendant Mark Holmes is a resident of, and is domiciled in, Calera,

 3   Alabama. Accordingly, Defendant Mark Holmes is a citizen of Alabama.

 4                 Defendant Sandra Ann Smith Holmes is a resident of, and is domiciled in,

 5   Calera, Alabama. Accordingly, Defendant Sandra Ann Smith Holmes is a citizen of

 6   Alabama.

 7                 Plaintiff Stephen Nobles is believed to be a resident of, and is domiciled in,

 8   Fontana, California. Accordingly, Plaintiff Nobles is therefore believed to be a citizen of

 9   California.

10                 Pursuant to 28 U.S.C. § 1446(b)(2)(A), all defendants “who have been

11   properly joined and served must join in or consent to the removal of the action” for all

12   actions removed based on diversity of citizenship. Defendant RRR Transportation

13   Company, the only served defendant at this time, consents to the removal of this action.

14                 By filing this Notice of Removal, Defendant does not waive, but rather

15   expressly reserves, all rights, defenses, and objections of any nature that it may have to

16   Plaintiff’s claims.

17                 WHEREFORE, Defendant respectfully requests this action be removed to

18   this Court.

19                 DATED this 16th day of June 2020.
20                                              JONES, SKELTON & HOCHULI, P.L.C.
21
22                                              By
                                                     Phillip H. Stanfield
23                                                   David L. Stout, Jr.
                                                     Nicolas T. Martino
24                                                   40 North Central Avenue, Suite 2700
                                                     Phoenix, Arizona 85004
25                                                   Attorneys for Defendant RRR
                                                     Transportation Company
26
27
                                                 -3-
28                                                                    PLEADING TITLE (CASE NO.)
        Case 3:20-cv-08145-SMB Document 1 Filed 06/16/20 Page 4 of 4



                                   CERTIFICATE OF SERVICE
 1
                     I hereby certify that on this 16th day of June 2020, I caused the foregoing
 2
     document to be filed electronically with the Clerk of Court through the CM/ECF System
 3
     for filing; and served on counsel of record via the Court’s CM/ECF system.
 4
 5                   I further certify that some of the participants in the case are not registered

 6   CM/ECF users. I have mailed the foregoing document to the following non-CM/ECF

 7   participants:

 8
 9
10
11   /s/ S.Coffey
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                    -4-
28                                                                       PLEADING TITLE (CASE NO.)
